UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2009 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-13619 BROWN & BROWN, INC. (Exact name of registrant as specified in its charter) Florida 59-0864469 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 220 South Ridgewood Avenue, Daytona Beach, FL (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code: (386) 252-9601 Registrant’s Website: www.bbinsurance.com Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90days.
